DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the virtual display portion" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 ultimately depends on claim 1 which recites: a virtual environment display portion, therefore, for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foxlin (SU 2006/0284792).
As to claim 1, Foxlin discloses a system, comprising: a tracker device inertial data determination portion (computational unit 44 of fig. 2) to determine inertial data (orientation data 68 of fig. 2) of a tracker device (orientation tracker 40 of fig. 2) ([0011], [0047 – 0048], [0120 – 0122] and fig. 3); a tracker device inertial data broadcast portion (serial port 46 of fig. 2) to broadcast a signal (orientation data signal 68 of fig. 2) indicative of the inertial data (orientation data 68 of fig. 2) of the tracker device (orientation tracker 40 of fig. 2); and a matching device coupling portion (tracker driver of fig. 2) to, in response to receiving a signal (position signal 70 of fig. 2) from a user device (finger-worn wireless ultrasonic emitter 50A with L-shaped receiver bar 50B of fig. 2) indicative of motion matching of the user device with the tracker device (performing motion matching [0080 – 0081] and when the ring tracker enters the viewing frustum of the HMD, the cursor jumps to the location of the ring and follows it [0102]), couple the user device (ring tracker of fig. 2) with a virtual environment display 
As to claim 2 (dependent on 1), Foxlin discloses the system, wherein the tracker device inertial data determination portion (computational unit 44 of fig. 2) is to determine the inertial data (orientation data 68 of fig. 2) of the tracker device (orientation tracker 40 of fig. 2) by receiving the inertial data (orientation data 68 of fig. 2) from an inertial measurement unit (inertia cube 42 of fig. 2) of the tracker device (orientation tracker 40 of fig. 2).
As to claim 3 (dependent on 1), Foxlin discloses the system, wherein the inertial data (orientation data 68 of fig. 2) includes at least one of orientation information or movement information (orientation data 68 of fig. 2).
As to claim 4 (dependent on 1), Foxlin discloses the system, wherein the virtual environment display portion (VR rendering 72 of fig. 2, manipulating objects in virtual environment [0102 – 0104]) includes a headset with a head-mounted display (head-worn display 15 of fig. 1) to present a virtual environment to the user (VR program, [0071 – 0074], [0102 – 0104]).
As to claim 8, Foxlin discloses a method, comprising: receiving inertial data (orientation data 68 of fig. 2) for a tracker device (orientation tracker 40 of fig. 2); broadcast (using serial port 46 of fig. 2) the inertial data (orientation data 68 of fig. 2) for the tracker device (orientation tracker 40 of fig. 2); and receive (at pc 62 of fig. 2) a signal (position signal 70 of fig. 2) from a user device (finger-worn wireless ultrasonic emitter 50A with L-shaped receiver bar 50B of fig. 2), in response to the broadcast of the inertial data (orientation data 68 of fig. 2) for the tracker device (orientation tracker 
As to claim 11 (dependent on 8), Foxlin discloses the method, wherein the inertial data (orientation data 68 of fig. 2) includes at least one of orientation information or movement information (orientation data 68 of fig. 2).
As to claim 12, Foxlin discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system (PC 62 of fig. 2), the computer-readable storage medium comprising instructions to: determine inertial data (orientation data 68 of fig. 2) for a tracker device (orientation tracker 40 of fig. 2); broadcast (using serial port 46 of fig. 2) the inertial data (orientation data 68 of fig. 2) for the tracker device (orientation tracker 40 of fig. 2); receive an indicator (position data 70 of fig. 1) from a user device (finger-worn wireless ultrasonic emitter 50A with L-shaped receiver bar 50B of fig. 2), the indicator being indicative of matching of motion of the user device and the tracker device (FreeD therefore measures the ring position relative to the head-fixed coordinate frame whose orientation was measured by the IS-300 [0066]); and couple the user device to a virtualization portion (through VR rendering 72 of fig. 2, manipulating objects in virtual environment [0102 – 0104]) associated with the tracker device (orientation tracker 40 of fig. 2).
As to claim 15 (dependent on 12), Foxlin discloses the non-transitory computer-readable storage medium, wherein the inertial data (orientation data 68 of fig. 2) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 – 7, 9 – 10 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin in view of Szeto (2018/0113669).
As to claim 6 (dependent on 1), Foxlin discloses the system, but fails to disclose that the user device is a mobile device with a display screen.
In the same field of endeavor, Szeto discloses a virtual environment wherein a user device (device 110 of fig. 1) is a mobile device (smartphone 110 of fig. 1) with a display screen (screen [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foxlin and the teachings of Szeto, such that the user device was implemented using smartphone as disclosed by Szeto, with motivation to provide the user with ability to view additional data while remaining in VR environment (Szeto [0023]).
claim 5 (dependent on 4), Foxlin discloses the system, having the virtual environment presented to the user (VR program, [0071 – 0074], [0102 – 0104]) and the user device is identified and indicated as motion matching (performing motion matching [0080 – 0081] and virtualizing ring device as input [0102 – 0104]) with the tracker device (orientation tracker 40 of fig. 2), but does not explicitly disclose the environment includes a virtualization of the user device.
In the same field of endeavor, Szeto discloses a virtual environment wherein a user device (device 110 of fig. 1) is a mobile device (smartphone 110 of fig. 1), wherein the environment includes a virtualization of the user device (presenting virtual smartphone [0023], [0025] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foxlin and the teachings of Szeto, such that the user device was implemented using virtualized smartphone as disclosed by Szeto, with motivation to provide the user with ability to view additional data while remaining in VR environment (Szeto [0023]).
As to claim 7 (dependent on 5), Foxlin discloses the system, comprising the virtual display portion (VR rendering 72 of fig. 2, manipulating objects in virtual environment [0102 – 0104]), but does not disclose that the virtual display portion is to present content on a display screen of the virtualization of the user device in the virtual environment.
In the same field of endeavor, Szeto discloses a virtual environment wherein a user device (device 110 of fig. 1) is a mobile device (smartphone 110 of fig. 1), wherein the virtual display portion is to present content on a display screen of the virtualization of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foxlin and the teachings of Szeto, such that the user device was implemented using virtualized smartphone and the virtual display portion was to present content on a display screen of the virtualization of the user device in the virtual environment as disclosed by Szeto, with motivation to provide the user with ability to view additional data while remaining in VR environment (Szeto [0023]).
As to claim 9 (dependent on 8) and claim 10 (dependent on 9), Foxlin discloses the method wherein the user device is associated with the tracker device [0080 – 0081] and [0102 – 0104], wherein the virtual environment is presented on a head-mounted display (head-worn display 15 of fig. 1 and [0070 – 0074]), but fails to disclose the method further comprising: presenting a virtualization of the user device in a virtual environment.
In the same field of endeavor, Szeto discloses a virtual environment wherein a user device (device 110 of fig. 1) is a mobile device (smartphone 110 of fig. 1), wherein method comprises presenting a virtualization of the user device in a virtual environment (presenting virtual smartphone [0023], [0025] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foxlin and the 
As to claim 13 (dependent on 12) and claim 14 (dependent on 13), Foxlin discloses the non-transitory computer-readable storage medium wherein the user device is associated with the tracker device [0080 – 0081] and [0102 – 0104], wherein the virtual environment is presented on a head-mounted display (head-worn display 15 of fig. 1 and [0070 – 0074]), but fails to disclose further comprising instructions to: present a virtualization of the user device in a virtual environment.
In the same field of endeavor, Szeto discloses a virtual environment wherein a user device (device 110 of fig. 1) is a mobile device (smartphone 110 of fig. 1), wherein method comprises presenting a virtualization of the user device in a virtual environment (presenting virtual smartphone [0023], [0025] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foxlin and the teachings of Szeto, such that the user device was implemented using virtualized smartphone as disclosed by Szeto, with motivation to provide the user with ability to view additional data while remaining in VR environment (Szeto [0023]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623